Case: 1:18-cv-05170 Document #: 48 Filed: 09/10/19 Page 1 of 1 PagelD #:270

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MICHAEL P. GILBERT ,
Plaintiff, Case No. 1:18-cv-05170
V. Hon. Judge Robert W. Gettleman

ARMOR SYSTEMS CORPORATION,

Defendant.

 

DEFAULT JUDGMENT ORDER
1. Judgment by default is entered in favor of Plaintiff MICHAEL P. GILBERT and

against Defendant ARMOR SYSTEMS CORPORATION as follows:

a. Statutory Damages $ 1,000.00
c. Attorney fees $ 18,380.00
d. Costs $ 934.25

2, Allowing judgement interest to be added per diem.

Dated: Sopt | 0 Dnf72019

Entered:
